         Case 5:20-cv-01048-PA Document 12 Filed 07/01/20 Page 1 of 1 Page ID #:77

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-01048 PA                                                Date    July 1, 2020
                   BK 11-26154 SY
 Title             In re Clifford Allen Brace, Jr.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                Not Reported                          N/A
                 Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                  IN CHAMBERS - ORDER TO SHOW CAUSE RE: BANKRUPTCY
                               APPEAL

        The Court is in receipt of an appeal in the above bankruptcy matter filed by Clifford Allen Brace,
Jr. (“Appellant”) on May 18, 2020. (Dkt No. 1.) Within fourteen (14) days after filing the notice of
appeal, Appellant must file a statement of the issues on appeal and the notice re: ordering of the
reporter's transcript or waiver thereof with the Clerk of the District Court. Bankruptcy Rule 8006.

        Within thirty (30) days after the filing of the statement, Appellant must file the reporter's
transcript, if required, with the Clerk of the District Court. Within fifteen (15) days of the filing of the
transcript or the notice that a transcript is not needed, Appellant must file and serve the appeal brief and
excerpts of record. Within fifteen (15) days after service of the Appellant's brief, the Appellee must file
and serve the appellee brief. Bankruptcy Rule 8009(a)(2).

       Based on the Court’s record, Appellant filed a Statement of Issues on Appeal on May 22, 2020.
(Dkt. No. 10.) Thus, Appellant was required to file the reporter’s transcript on or before June 22, 2020.
On June 24, 2020, the Court issued a deficiency notice notifying Appellant that the reporter’s transcript
was not on file. (Dkt. No. 11.) To date, Appellant has not filed the reporter’s transcript as required.

       Accordingly, Appellant is ordered to show cause, in writing, on or before July 8, 2020 why this
appeal should not be dismissed for lack of prosecution. Failure to respond to this order may result in the
imposition of sanctions, including dismissal of this appeal.

          IT IS SO ORDERED.




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
